        Case 1:17-cv-00332-LJL-RWL Document 88 Filed 10/15/19 Page 1 of 3



31 West 52nd Street | New York, NY 10019 | T 212.513.3200 | F 212.385.9010
Holland & Knight LLP | www.hklaw.com

Christine N. Walz
(212) 513-3368
christine.walz@hklaw.com




October 15, 2019

Via ECF

The Honorable Paul A. Crotty
United States District Judge
U.S. District Court for the Southern District of
New York
500 Pearl Street, Room 1350
New York, NY 10007

         Re:       United States v. Atlantic Dev. Grp., LLC, 17 Civ. 332,
                   REQUEST FOR PRE-MOTION CONFERENCE

Dear Judge Crotty:

        Pursuant to Rules 1A, 3A, and 3C of Your Honor’s Individual Rules of Practice for Civil
Cases, Atlantic submits this request for a pre-motion conference to address the Government’s
failure to respond adequately to Atlantic Development Group’s discovery requests. In a good-
faith effort to resolve these issues without the Court’s intervention, Atlantic raised its discovery
concerns with the Government on multiple occasions, including by letter August 21, 2019 and
September 6, 2019, emails on September 19, 2019, September 23, 2019, and October 15, 2019,
and by phone on September 13, 2019. Despite Atlantic’s best efforts, the Government has refused
to meet its discovery obligations. It has failed to produce relevant documents (or to state that such
documents do not exist), failed to produce a privilege log (or state that it is not withholding
documents based on any assertions of privilege), and failed to answer relevant interrogatories.
Atlantic, therefore, requests an order requiring the Government to produce all responsive
documents and provide complete answers to its interrogatory responses.

          A.       Requests for Production (“RFP”) Responses.

        Atlantic propounded 11 requests for production directly related to the Government’s
allegations. See Ex. A, Gov’t Resp. to 1st RFPs. Specifically, Atlantic seeks documents related to
the Government’s contention that 33 West End Avenue and 2 Cooper Square do not comply with
the design and construction requirements of the Fair Housing Act. The Government objects to
every RFP and has produced a total of 369 pages. As set forth below, each of Government’s
objections are baseless, and the Court should order the Government to produce all responsive
documents and respond fully to all document requests immediately.
       Case 1:17-cv-00332-LJL-RWL Document 88 Filed 10/15/19 Page 2 of 3
Paul A. Crotty
October 15, 2019
Page 2


        First, the Government objects to Requests for Production of Documents Nos. 1, 2, 3, and
7 (which seek documents underlying the specific allegations in the Complaint), claiming that they
are premature contention interrogatories under Local Rule 33.3. The Government failed to cite a
single case where a request for production was deemed a contention interrogatory. And, on its
face, Local Rule 33.3 places no limit on the use of document requests to seek evidence supporting
the allegations in a complaint.1 Therefore, the Court should order the Government to produce
documents responsive to Requests 1, 2, 3, and 7 immediately.

        Second, the Government used the same boilerplate objections to all 11 requests for
production: (1) that the requests are unduly burdensome, overly broad, and ambiguous; (2) that
information is publicly available, previously provided, readily obtainable, or already in the
possession of Atlantic; and (3) that the information is protected by the various privileges. A party
resisting discovery bears the burden of substantiating their objections.2 The Government’s
boilerplate objections lack any specificity or evidence. Additionally, longstanding precedent
prohibits the Government from withholding documents in its possession, custody, or control
simply because they are publicly available.3 Thus, the Government failed to meet its burden and
its objections should be overruled.

        Finally, the Government broadly objects to Atlantic’s document requests asserting a
number of privileges. A party claiming privilege must provide a privilege log with sufficient
information to allow such a claim to be assessed. Fed. R. Civ. P. 26(b)(5); LcVR 26.2. Local Rule
26 demands that a privilege log “shall be furnished in writing at the time of such response to
discovery. . . .” LcVR 26.2(b) (emphasis added). Failure to provide a privilege log justifies a
waiver of privilege.4 Despite having served their original discovery responses on August 15 and
agreeing that a log would be produced for any documents withheld as privileged, the Government
has yet to provide one.

        B.      Interrogatory Responses

        The Government’s Complaint is filled with broad allegations but bereft of substantiating
underlying facts. See, e.g. Complaint, Dkt. 1 at ¶¶ 11, 15. Atlantic’s interrogatories seek these
underlying facts in order to expedite resolution of this matter. The Government has refused to
respond to Interrogatories Nos. 1 through 6, objecting that they exceed the scope of permitted
interrogatories under LcVR 33.3(a) and/or are contention interrogatories that need not be
responded to until the close of discovery under Local Rule 33.3(c). See Ex. B, Govt’s Resp. to 1st

1
        Fort Worth Employees’ Ret. Fund v. J.P. Morgan Chase & Co., 297 F.R.D. 99, 110 (S.D.N.Y 2013)
(the availability of contention interrogatories “does not obviate the clear command of Rule 26 that
documents supporting claims and defenses be disclosed. . . .”); see also Barney Hable v. Metro-North
Commuter R.R., No. 18-CV-1460 (NSR), 2019 WL 4673564, *1, *4 n.2 (S.D.N.Y. Sept. 24, 2019).
2
        See Gachette v. Metro N.-High Bridge, 722 F. App'x 17, 20 (2d Cir. 2018).
3
        See, e.g., Convolve, Inc. v. Compaq Computer Corp., 643 F. Supp. 2d 336, 342 (S.D.N.Y. 2008)
(publicly available documents in a party’s control must be produced in response to a Rule 34 request).
4
        See, e.g., S.E.C. v. Yorkville Advisors, LLC, 300 F.R.D. 152, 158 (S.D.N.Y. 2014) (“[T]he failure
to comply with Rule 46(e)(2) [(former Local Civil Rule 26.2) ] may result in a finding that the privilege
has been waived.”).
       Case 1:17-cv-00332-LJL-RWL Document 88 Filed 10/15/19 Page 3 of 3
Paul A. Crotty
October 15, 2019
Page 3


Interrogs. And, the Government has provided no meaningful response to Interrogatory No. 9,
which seeks a computation of damages sought. The Government’s objections are without merit.

      Interrogatories Nos. 1 through 6 seek the factual basis for the Government’s allegations.
According to the Government’s own responses to Interrogatory Nos. 7-10:

            •   No one has knowledge of the facts supporting the allegations made at 2 Cooper
                Square;
            •   There is a single individual who possesses any personal knowledge of the
                allegations at one of the two properties in the complaint—33 West End Avenue;
                and
            •   The only allegedly aggrieved persons it has identified are “testers from the Fair
                Housing Justice Center.”

        These responses make clear that the interrogatories served are the most practical way for
Atlantic to understand the basis of the Government’s allegations. See Local Rule 33.3 (b); S.E.C.
v. Morelli, 143 F.R.D. 42, 48 (S.D.N.Y. 1992) (requiring government agency to respond to
interrogatories to allow inquiry into the basis of SEC enforcement action). See also Dot Com
Entm't Grp., Inc. v. Cyberbingo Corp., 237 F.R.D. 43, 44 (W.D.N.Y. 2006) (compelling responses
to interrogatory seeking the factual basis for defendants’ invalidity defense and related
counterclaim).

        Further, the Government’s response to Interrogatory Nos. 8 and 9, which seek information
about any alleged “aggrieved persons” and all damages sought by the Government are wholly
inadequate. In response to Interrogatory No. 8, the Government stated: “the Government will
provide the names of aggrieved persons to defendant’s counsel after they are identified through
investigation and discovery, including but not limited to testers from the Fair Housing Justice
Center.” See Ex. B. And, in response to Interrogatory No. 9, the Government’s response is that
Atlantic’s request for a computation of damages “is premature because the amount of damages
will be determined by a jury based upon the facts and circumstances of each aggrieved person, to
be identified through investigation and discovery.” Id. Taken as a whole, the Government’s
discovery responses demonstrate a complete unwillingness to participate in discovery in this
matter.

        For these foregoing reasons, Atlantic respectfully requests the Court order the Government
to fully answer Interrogatories No. 1-6, 8 and 9 and produce all responsive documents.

                                                            Sincerely,



                                                            Christine N. Walz
                                                            HOLLAND & KNIGHT LLP

Attachments
